Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0332920 (Burch) in view of US 2006/0143767 (Yang) and US 10085516 (Adami).
Regarding claims 35 and 39-40, Burch discloses a shoe (knitted upper assembly (10) which is joined with sole assembly including typical outsole and other conventional upper components; see para. 0023), comprising: 
a sole (outsole; not show but described in para. 0023) defining a bottom surface (bottom surface of outsole engages the ground and therefore inherently is a tread surface) and a top surface opposite the tread surface; 
an upper portion (textile knitted upper 12) attached to the top surface of the sole and defining a perimeter where the upper portion meets the sole, the upper portion comprising: a continuous knitted structure (at least see para. 0026,0033) defining an outer layer (20) and an inner layer (30); 
said upper portion includes regions with different physical properties including rigidity, stiffness, elasticity, etc., and these regions include the heel area, toe area, eyelet areas, etc. (e.g. see para. 0034-0039); these regions have different knit patterns to form areas/regions with different physical properties including fused and unfused areas; fused areas include a thermoplastic polymer (see para. 0037) in which strands are heated and fused together.  The areas which are fused together have a greater density and therefore have greater stiffness and rigidity than other areas which are unfused together.
Burch lacks teaching the toe section of the shoe having a flex region with a first density and a reinforcement region partially surrounding the flex region, having a second density that is greater than the first density; and the continuous knitted structure including a yarn comprising a eucalyptus fiber
With regard to the upper having eucalyptus fiber, the strands of the knitted upper taught by Burch include various types of strands including neutral strands (e.g. cotton and wool) which do not melt; see paragraph 0036 and the last three lines of paragraph 0037.  A yarn “is a long continuous length of interlocked fibers, suitable for use in the production of textiles”, en.wikipedia.org.  Yang teaches constructing a breathable article (e.g. a glove or an upper body of a foot cover); see paragraph 0011 and lines 6-9 of paragraph 0075) out of a knitted textile including fiber such as eucalyptus fiber (see paragraph 0096).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the knitted upper of the shoe taught above to be make the yarn/strands out eucalyptus fiber, inasmuch as eucalyptus is more benign and eco-friendly.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.
With regard to the toe section of the shoe having a flex region with a first density and a reinforcement region partially surrounding the flex region, having a second density that is greater than the first density, Adami teaches a shoe (see figures 6-7) wherein the upper portion has a sock like flexible structure including specific areas which are flexible (e.g. elastic skin 329) and other areas which with increased reinforcing structure to provide increased strength, stability and durability (e.g. reinforcement material 334); including the toe section of the shoe having a flex region (elastic skin 329 which is exposed through the plurality of sections including section 360; as shown in figure 6 which related to the toe section of the shoe) and a reinforcement region (334) partially surrounding the flex region (see figures 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught above with the toe section of the shoe having a flex region and a reinforcement region partially surrounding the flex region, as taught by Adami, to provide the shoe with additional reinforcement.  With regard to the density, the areas of reinforcement of the shoe taught by the combination above include the fused area which naturally has greater density due to the strands being heated and fused together.
Regarding claim 39, Burch teaches the inner layer (30) is interlaced with the outer layer (20); e.g. see para. 0038, lines 14-20. 
Regarding claim 40 Burch teaches the reinforcement region (fused areas) further comprises a thermoplastic material absorbed into the continuous knitted structure; see para. 0037.  They are heated and melted and therefore are absorbed into the knitted structure.   
Claims 27-31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0332920 (Burch) in view of US 2006/0143767 (Yang) and US 10085516 (Adami) and US 2020/0268107 (Fuerst).
Regarding claims 27-31 and 34, Burch discloses a shoe (knitted upper assembly (10) which is joined with sole assembly including typical outsole and other conventional upper components; see para. 0023), comprising: 
a sole (outsole; not show but described in para. 0023) defining a bottom surface (bottom surface of outsole engages the ground and therefore inherently is a tread surface) and a top surface opposite the tread surface; 
an upper portion (textile knitted upper 12) attached to the top surface of the sole and defining a perimeter where the upper portion meets the sole, the upper portion comprising: a continuous knitted structure (at least see para. 0026,0033) defining an outer layer (20) and an inner layer (30); 
said upper portion includes regions with different physical properties including rigidity, stiffness, elasticity, etc., and these regions include the heel area, toe area, eyelet areas, etc. (e.g. see para. 0034-0039); these regions have different knit patterns to form such different physical properties including fused and unfused areas; fused areas include a thermoplastic polymer (see para. 0037) in which strands are heated and fused together.  The areas which are fused together have a greater density and therefore have greater stiffness and rigidity than other areas which are unfused together.
Burch lacks teaching a flex region having a first stiffness, the flex region comprising: a first part defining a first area and positioned on a first side of a longitudinal axis extending from a front tip to a rear tip of the shoe; and a second part, contiguous with the first part, defining a second area that is greater than the first area and positioned on a second side of the longitudinal axis; a reinforcement region having a second stiffness that is greater than the first stiffness, the reinforcement region at least partially surrounding the flex region and extending along the perimeter in a toe section of the shoe; and the knitted structure including a eucalyptus fiber
With regard to the upper having eucalyptus fiber, the strands of the knitted upper taught by Burch include various types of strands including neutral strands (e.g. cotton and wool) which do not melt; see paragraph 0036 and the last three lines of paragraph 0037.  A yarn “is a long continuous length of interlocked fibers, suitable for use in the production of textiles”, en.wikipedia.org.  Yang teaches constructing a breathable article (e.g. a glove or an upper body of a foot cover); see paragraph 0011 and lines 6-9 of paragraph 0075) out of a knitted textile including fiber such as eucalyptus fiber (see paragraph 0096).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the knitted upper of the shoe taught above to be make the yarn/strands out eucalyptus fiber, inasmuch as eucalyptus is more benign and eco-friendly.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.
With regard to the toe section of the shoe having a flex region with a first stiffness and a reinforcement region partially surrounding the flex region, having a second stiffness that is greater than the first stiffness, Adami teaches a shoe (see figures 6-7) wherein the upper portion has a sock like flexible structure including specific areas which are flexible (e.g. elastic skin 329) and other areas which with increased reinforcing structure to provide increased strength, stability and durability (e.g. reinforcement material 334); including the toe section of the shoe having a flex region (elastic skin 329 which is exposed through the plurality of sections including section 360; as shown in figure 6 which related to the toe section of the shoe) and a reinforcement region (334) partially surrounding the flex region (see figures 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught above with the toe section of the shoe having a flex region and a reinforcement region partially surrounding the flex region, as taught by Adami, to provide the shoe with additional reinforcement.  With regard to the stiffness, the areas of reinforcement of the shoe taught by the combination above include the fused area which naturally has greater stiffness due to the strands being heated and fused together.
With regard the flex region comprising: a first part defining a first area and positioned on a first side of a longitudinal axis extending from a front tip to a rear tip of the shoe; and a second part, contiguous with the first part, defining a second area that is greater than the first area and positioned on a second side of the longitudinal axis; Fuerst teaches a shoe where the reinforcement (toe cap 204) is shaped so as to extend further into the shoe over a big toe position for a user to prevent further degradation of the shoe (see para. 0082 and figures 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught by the combination above with a reinforcement shaped so as to extend further into the shoe over a big toe position for a user, as taught by Fuerst, to prevent further degradation of the shoe.  Therefore since the reinforcement is shaped as such it would leave the flex region with a first part defining a first area and positioned on a first side of a longitudinal axis extending from a front tip to a rear tip of the shoe; and a second part, contiguous with the first part, defining a second area that is greater than the first area and positioned on a second side of the longitudinal axis as claimed.
With regard to claims 29-31, the flex region of the shoe taught by the combination above has a stepped shape (see figure 2 of Fuerst) and therefore has a first part of the reinforcement region is positioned on the first side of the longitudinal axis and is configured to be positioned over at least a portion of a big toe of a wearer; and a second part of the reinforcement region is positioned on the second side of the longitudinal axis and extends to a lesser extent from the perimeter than the first part (claims 28); and a rear width of the first part of the flex region is less than a rear width of the second part of the flex region (claim 30).
With regard to claim 31, at least see para. 0036-0039.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,026,477. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Allowable Subject Matter
Upon filing a proper terminal disclaimer as noted above, claims 21-26 would be allowed.
Upon filing a proper terminal disclaimer as noted above, Claims 32,33 and 36-38 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556